07/06/2020



                                                                                     Case Number: DA 20-0188




         IN THE SUPREME COURT OF THE STATE OF MONTANA


                              Cause No.:    DA 20-0188



STATE OF MONTANA,
                                                    ORDER GRANTING
              Plaintiff and Appellee,
                                                    SECOND TWO
   v.                                               WEEK EXTENSION
BRANDON MICHAEL BAILEY,
              Defendant and Appellant.




        UPON Appellant’s Second Motion for Two Week Day Extension to File Opening

Brief, and good cause appearing, IT IS HEREBY ORDERED that the Appellant’s motion is

GRANTED.

        IT IS FURTHER ORDERED that the deadline for Appellant to submit his Opening

Brief is now July 16, 2020.

                     ELECTRONICALLY SIGNED AND DATED BELOW




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                                 July 6 2020